         Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 1 of 34 PageID #:1



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS

JAMES FISCHER,                                        )
                                                      )
                       Plaintiff,                     ) Case No.:
                                                      ) COMPLAINT
       v.                                             )
                                                      )
MONSANTO COMPANY,                                     )
                                                      )
                       Defendant.                     )
                                                      )
                                                      )

                                COMPLAINT AND JURY DEMAND

       NOW COMES Plaintiff, JAMES FISCHER (“Plaintiff”), by and through his attorneys, MOLL

LAW GROUP, and respectfully submits the following Complaint and Jury Demand against Monsanto

Company (“Defendant”), and alleges the following:

                                    NATURE OF THE ACTION

       1.       This action seeks to recover damages for the injuries sustained by Plaintiff as the direct

and proximate result of the wrongful conduct and negligence of the Defendant in connection with the

design, development, manufacture, testing, packaging, promoting, marketing, advertising, distributing,

labeling, and selling of the herbicide Roundup®, containing the active ingredient glyphosate.

       2.       Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to

human health, unfit and unsuitable to be marketed and sold in commerce and lacked proper

warnings and directions as to the dangers associated with its use.

       3.       Plaintiff’s injuries, like those striking thousands of similarly situated victims across the

country, were avoidable.
          Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 2 of 34 PageID #:2



                                   JURSIDICTION AND VENUE

        4.     This Court has jurisdiction on Defendant pursuant to 28 U.S.C § 1332 because there is

complete diversity of citizenship between Plaintiff and Defendant. Defendant is either incorporated

and/or has their principal place of business outside of the state in which Plaintiff resides.

        5.     The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

        6.     There is complete diversity of citizenship between Plaintiff and Defendant. Plaintiff is a

resident and citizen of and is and was domiciled in the State of Illinois. As set forth more fully below,

Defendant is an entity organized in states other than the State of Illinois, Defendant’s principal place

of business is a state other than the State of Illinois, and Defendant is not a citizen or resident of the

State of Illinois.

        7.     The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because Defendants

conduct business here and are subject to personal jurisdiction in this district. Furthermore, Defendant

sells, markets, and/or distributes the dangerous product within Illinois. Also, Plaintiff resided in this

District; Plaintiff’s harms, losses, and damages occurred in this District; Defendants do substantial

business in the State of Illinois and within this District; and at all times relevant hereto, Defendants

developed, manufactured, promoted, marketed, distributed, warranted, and sold Roundup® in

interstate commerce.

                                                PARTIES

        9.       Plaintiff, James Fischer is a citizen of Illinois and resides in Wauconda, Illinois.

        10.      Plaintiff brings this action for personal injuries sustained by Plaintiff’s exposure to

Roundup® (“Roundup”) containing the active ingredient glyphosate and the surfactant

polyethoxylated tallow amine (“POEA”). As a direct and proximate result of being exposed to

Roundup, Plaintiff developed Non-Hodgkin’s Lymphoma.
            Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 3 of 34 PageID #:3



        11.      “Roundup” refers to all formulations of Defendant’s Roundup products that contain

the active ingredient glyphosate.

        12.      Defendant MONSANTO COMPANY is a Delaware corporation, in “active” status,

with a principle place of business in St. Louis, Missouri.

        13.      Defendant advertises and sells goods, specifically Roundup, in Lake County, Illinois.

As well as all states of the United States.

        14.      Defendant transacted and conducted business within the State of Illinois that relates

to the allegations in this Complaint.

        15.      Defendants derived substantial revenue from goods and products used in the State of

Illinois.

        16.      Defendant expected or should have expected their acts to have consequences within

the State of Illinois, and derived substantial revenue from interstate commerce.

        17.      Defendant engaged in the business of designing, developing, manufacturing,

testing, packaging, marketing, distributing, labeling, and/or selling Roundup. Defendant is authorized

to do business in Illinois and derives substantial income from doing business in this state.

        18.      Upon information and belief, Defendant purposefully availed themselves of the

privilege of conducting activities with the State of Illinois, thus invoking the benefits and

protections of its laws.

        19.      Upon information and belief, Defendant did design, sell, advertise, manufacture and/or

distribute Roundup, with full knowledge of its dangerous and defective nature.

                                         FACTUAL ALLEGATIONS

        20.      At all relevant times, Defendant was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or have acquired and is

responsible for Defendants who have designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed the commercial herbicide Roundup.
         Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 4 of 34 PageID #:4



       21.      Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri. It is the world’s leading producer of glyphosate.

       22.      Defendant discovered the herbicidal properties of glyphosate during the 1970’s and

subsequently began to design, research, manufacture, sell and distribute glyphosate based

“Roundup” as a broad-spectrum herbicide.

       23.      Glyphosate is the active ingredient in Roundup.

       24.      Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

       25.      Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based only

on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3- phosphate

synthase, known as EPSP synthase.

       26.      Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase that

interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid in plant

tissue and ultimately plant death.

       27.      Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems, and

roots, and detectable quantities accumulate in the plant tissues.

       28.      Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been driven

largely by the proliferation of genetically engineered crops, crops specifically tailored to resist the

activity of glyphosate.

       29.      Defendant is intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are

marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendant was the
           Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 5 of 34 PageID #:5




world’s leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70% of

corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready® seeds.

       30.       The original Roundup, containing the active ingredient glyphosate, was introduced in
                                                                                      1
1974. Today, glyphosate products are among the world’s most widely used herbicides.

       31.       For nearly 40 years, consumers, farmers, and the public have used Roundup,

unaware of its carcinogenic properties.

                     REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

       32.       The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7. U.S.C. § 136

et seq. FIFRA requires that all pesticides be registered with the Environmental Protection Agency

(“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C. 136a(a).

       33.       The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by the EPA,

however, is not an assurance or finding of safety. The determination the EPA makes in registering

or re-registering a product is not that the product is “safe,” but rather that use of the product in

accordance with its label directions “will not generally cause unreasonable adverse effects on the

environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       34.       FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.


       1
           Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.
         Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 6 of 34 PageID #:6



       35.      The EPA and the State of Illinois registered Roundup for distribution, sale, and

manufacture in the United States and the State of Illinois.

       36.      FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the product tests

that are required of the manufacturer.

       37.      The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally mandated process called “re-registration.” 7 U.S.C. § 136a-1. In

order to reevaluate these pesticides, the EPA demands the completion of additional tests and the

submission of data for the EPA’s review and evaluation.

       38.      In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment – in relation to the registration process – no later than July 2015. The EPA

completed its review of glyphosate in early 2015 but delayed releasing the assessment pending

further review in light of the World Health Organization’s March 24, 2015 finding that glyphosate is

a “probable carcinogen” as demonstrated by the mechanistic evidence of carcinogenicity in humans

and sufficient evidence of carcinogenicity in animals.

                              MONSANTO’S FALSE REPRESENTATIONS
                              REGARDING THE SAFETY OF ROUNDUP®

       39.      In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against Monsanto

based on its false and misleading advertising of Roundup products. Specifically, the lawsuit

challenged Monsanto’s general representations that its spray-on glyphosate-based               herbicides,

including Roundup, were “safer than table salt” and “practically non-toxic” to mammals, birds

and fish. Among the representations the NYAG found deceptive and misleading about the human and

environmental safety of Roundup are the following:
           Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 7 of 34 PageID #:7



                 a) Remember that environmentally friendly Roundup herbicide is
                    biodegradable. It won't build up in the soil so you can use Roundup
                    with confidence along customers' driveways, sidewalks and fences.

                 b) And remember that Roundup is biodegradable and won't build up
                    in the soil. That will give you the environmental confidence you
                    need to use Roundup everywhere you've got a weed, brush,
                    edging or trimming problem.

                 c) Roundup biodegrades into naturally occurring elements.

                 d) Remember that versatile Roundup herbicide stays where you put
                    it. That means there's no washing or leaching to harm customers'
                    shrubs or other desirable vegetation.

                 e) This non-residual herbicide will not wash or leach in the soil. It
                    ... stays where you apply it.

                 f) You can apply Accord with “ confidence because it will stay
                    where you put it” it bonds tightly to soil particles, preventing
                    leaching. Then, soon after application, soil microorganisms
                    biodegrade Accord into natural products. Glyphosate is less toxic
                    to rats than table salt following acute oral ingestion.

                 g) Glyphosate's safety margin is much greater than required. It has
                    over a 1,000-fold safety margin in food and over a 700-fold safety
                    margin for workers who manufacture it or use it.

                 h) You can feel good about using herbicides by Monsanto. They
                    carry a toxicity category rating of 'practically non-toxic' as it
                    pertains to mammals, birds and fish.

                 i) “Roundup can be used where kids and pets will play and breaks
                    down into natural material.” This ad depicts a person with his
                    head in the ground and a pet dog standing in an area which has
                    been treated with Roundup.2

       40.      On November 19, 1996, Monsanto entered into an Assurance of Discontinuance with

NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing or

broadcasting any advertisements [in New York] that represent, directly or by implication” that:

                 a) its glyphosate-containing pesticide products or any
                    component thereof are safe, non-toxic, harmless or free
                    from risk.

       2
        Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance
       of Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).
           Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 8 of 34 PageID #:8




                 b) its glyphosate-containing pesticide products or any
                    component thereof manufactured, formulated, distributed
                    or sold by Monsanto are biodegradable.

                 c) its glyphosate-containing pesticide products or any
                    component thereof stay where they are applied under all
                    circumstances and will not move through the environment
                    by any means.

                 d) its glyphosate-containing pesticide products or any
                    component thereof are "good" for the environment or are
                    "known for their environmental characteristics."

                 e) glyphosate-containing pesticide products or any
                    component thereof are safer or less toxic than common
                    consumer products other than herbicides.

                 f) its glyphosate-containing products or any component
                    thereof might be classified as "practically non-toxic.”

       41.       Monsanto did not alter its advertising in the same manner in any state other than New

York, and on information and belief has not done so today.

       42.      In 2009, France’s highest court ruled that Monsanto had not told the truth about the

safety of Roundup.     The French court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup as “biodegradable” and that it left the soil clean.”3

                         EVIDENCE OF CARCINOGENICITY IN ROUNDUP

       43.      As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic properties.

       44.      On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene.4

Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.




       3
          Monsanto Guilty in ‘False Ad’ Row, BBC Oct. 15, 2009 available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
        4
          Consensus Review of Glyphosate, Casewell No. 661A, March 4, 1985. United States
Environmental Protection Agency.
              Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 9 of 34 PageID #:9



          45.      In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

103214). The Registration standard required additional phytotoxicity, environmental fate, toxicology,

product chemistry, and residue chemistry studies. All of the data required was submitted and

reviewed and/or waived.5

          46.      In October 1991 the EPA published a Memorandum entitled “Second Peer Review of

Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of non-

carcinogenicity for humans). Two peer review committee members did not concur with the

conclusions of the committee and one member refused to sign.6

          47.      In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Defendants’ Roundup products are more dangerous

and toxic than glyphosate alone.7 As early as 1991 evidence existed demonstrating that glyphosate

formulations were significantly more toxic than glyphosate alone.8

          48.      In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

          49.      The study found that Defendant’s Roundup caused delays in the cell cycles of sea

urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter cell

cycles.

          50.      In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect cell

cycle regulation.” The study demonstrated a molecular link between glyphosate-based products

and cell cycle dysregulation.




          5
         http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
          6
         Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States
Environmental Protection Agency.
       7
         Martinez et al. 2007; Benachour 2009; Gaspier et al; Peixoto 2005; Marc 2004
       8
         Martinez et al 1991
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 10 of 34 PageID #:10



       51.        The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such as

cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose of

glyphosate affecting cells.”9

       52.        In 2005, Francisco Peixoto published a study showing that Roundup’s effects on rat

liver mitochondria are much more toxic and harmful than the same concentrations of glyphosate alone.

       53.        The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.

       54.        In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

       55.        The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate toxicity

should take into account the presence of adjuvants, or those chemicals used in the formulation of

the complete pesticide. The study confirmed that the adjuvants in Roundup are not inert and that

Roundup is always more toxic than its active ingredient glyphosate.

       56.        The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendants.




       9
           (Molinari, 2000; Stewart, et al. 2003)
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 11 of 34 PageID #:11



       57.       Defendant knew or should have known that Roundup is more toxic than glyphosate

alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and/or the

surfactant POEA were necessary to protect Plaintiff from Roundup.

       58.       Defendant knew or should have known that tests limited to Roundup’s active

ingredient glyphosate were insufficient to prove the safety of Roundup.

       59.       Defendant failed to appropriately and adequately test Roundup, Roundup’s adjuvants

and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

       60.       Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies designed to protect Defendants’ economic interests rather than Plaintiff and the

consuming public.

       61.       Despite their knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendants continued to promote Roundup as safe.

                              IARC CLASSIFICATION OF GLYPHOSATE

       62.       The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations

tasked with conducting and coordinating research into the causes of cancer.

       63.       An IARC Advisory Group to Recommend Priorities for IARC Monographs during

2015–2019 met in April 2014. Though nominations for the review were solicited, a substance must

meet two criteria to be eligible for review by the IARC Monographs: there must already be some

evidence of carcinogenicity of the substance, and there must be evidence that humans are exposed to

the substance.

       64.       IARC set glyphosate for review in 2015-2016. IARC uses five criteria for determining

priority in reviewing chemicals. The substance must have a potential for direct impact on public health;

scientific literature to support suspicion of carcinogenicity; evidence of significant human exposure;

high public interest and/or potential to bring clarity to a controversial area and/or reduce public anxiety
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 12 of 34 PageID #:12



or concern; related agents similar to one given high priority by the above considerations. Data

reviewed is sourced preferably from publicly accessible, peer- reviewed data.

       65.      On March 24, 2015, after its cumulative review of human, animal, and DNA studies for

more than one (1) year, many of which have been in Defendants’ possession since as early as 1985,

the IARC’s working group published its conclusion that the glyphosate contained in Defendants’

Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the mechanistic

evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

       66.      The IARC’s full Monograph was published on July 29, 2015 and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       67.      The IARC Working Group found an increased risk between exposure to glyphosate and

non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the increased risk continued

after adjustment for other pesticides.

       68.      The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.

                         EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

       69.      Despite the new classification by the IARC, Defendant had ample evidence of

glyphosate and Roundup’s genotoxic properties for decades.

       70.      Genotoxicity refers to chemical agents that are capable of damaging the DNA within a

cell through genetic mutations, which is a process that is believed to lead to cancer.

       71.      In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

       72.      The study found that tadpoles exposed to Roundup showed significant DNA damage

when compared with unexposed control animals.
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 13 of 34 PageID #:13



       73.        Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

       74.        Oxidative stress and associated chronic inflammation are believed to be involved in

carcinogenesis.

       75.        The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA and

glyphosate-based formulations can induce oxidative stress.”

       76.        In 2006 César Paz-y-Miño published a study examining DNA damage in human

subjects exposed to glyphosate.

       77.        The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       78.        The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong.”

       79.        Despite knowledge to the contrary, Defendants maintain that there is no evidence that

Roundup is genotoxic, that regulatory authorities and independent experts are in agreement that

Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

       80.        In addition to glyphosate and Roundup’s genotoxic properties, Defendants have long

been aware of glyphosate’s carcinogenic properties.

       81.        Glyphosate and Roundup in particular have long been associated with carcinogenicity

and the development of numerous forms of cancer, including, but not limited to, non-Hodgkin’s

lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 14 of 34 PageID #:14



       82.      Defendant has known of this association since the early to mid-1980s and

numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

Roundup.

       83.      In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

       In 2003 Lennart Hardell and Mikael Eriksson published the results of two case- controlled

studies on pesticides as a risk factor for NHL and hairy cell leukemia.

       84.      The study concluded that glyphosate had the most significant relationship to NHL

among all herbicide’s studies with an increased odds ratio of 3.11.

       85.      In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       86.      The study, which controlled for potential confounders, found a relationship between

increased NHL incidence and glyphosate.

       87.      In 2008 Mikael Eriksson published a population-based case-control study of

exposure to various pesticides as a risk factor for NHL.

       88.      This strengthened previous associations between glyphosate and NHL.

       89.      In spite of this knowledge, Defendant continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as table salt,

despite a lack of scientific support for the accuracy and validity of these statements and, in fact,

voluminous evidence to the contrary.

       90.      Upon information and belief, these statements and representations have been made with

the intent of inducing Plaintiff, the agricultural community, and the public at large to purchase

and increase the use of Defendant’s Roundup for Defendant’s pecuniary gain, and in fact, did induce

Plaintiff to use Roundup.
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 15 of 34 PageID #:15



        91.      Defendant made these statements with complete disregard and reckless indifference

to the safety of Plaintiff and the general public.

        92.      Notwithstanding Defendant’s representations, scientific evidence has established a

clear association between glyphosate and genotoxicity, inflammation, and an increased risk of many

cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

        93.      Defendant knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and soft

tissue sarcomas.

        94.      Defendant failed to appropriately and adequately inform and warn Plaintiff of the

serious and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,

including, but not limited to, the risk of developing NHL, as well as other severe and personal injuries,

which are permanent and/or long-lasting in nature, cause significant physical pain and mental

anguish, diminished enjoyment of life, and the need for medical treatment, monitoring and/or

medications.

        95.      Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,

Defendant continues to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-

genotoxic, and falsely warrant to users and the general public that independent experts and

regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in glyphosate

and Roundup.

        96.      Defendant has claimed and continues to claim that Roundup is safe, non- carcinogenic,

and non-genotoxic. These misrepresentations are consistent with Defendant’s cavalier approach to

investigating and ensuring the safety of their products, the safety of the public at large, and the safety of

Plaintiff.
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 16 of 34 PageID #:16



                                SCIENTIFIC FRAUD UNDERLYING
                          THE SAFETY DETERMINATION OF GLYPHOSATE

       97.        After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

       98.        This culminated in the EPA’s reclassification of glyphosate to Group E, which was

based upon evidence of non-carcinogenicity in humans.

       99.        In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation and

should not be interpreted as a definitive conclusion that the agent will not be a carcinogen under any

circumstances.”

       100.       On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

       101.       In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed approximately

30 tests on glyphosate and glyphosate-containing products, including 11 of the 19 chronic toxicology

studies needed to register Roundup with the EPA.

       102.       In 1976, the Food and Drug Administration (“FDA”) performed an inspection of IBT

and discovered discrepancies between the raw data and the final report relating to toxicological

impacts of glyphosate. The EPA subsequently audited IBT and determined that the toxicology studies

conducted for Roundup were invalid. An EPA reviewer stated, after finding “routine falsification of

data” at IBT, that it was “hard to believe the scientific integrity of the studies when they said they

took specimens of the uterus from male rabbits.”

       103.       Three top executives of IBT were convicted of fraud in 1983.

       104.       In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990 to

perform pesticide and herbicide studies, including several studies on Roundup.
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 17 of 34 PageID #:17



        105.    In March of 1991, the EPA announced that it was investigating Craven for

“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”

        106.    The investigation lead to the indictments of the laboratory owner and a handful of

employees.

                            MONSANTO’S CONTINUING DISREGARD
                        FOR THE SAFETY OF PLAINTIFF AND THE PUBLIC

        107.    Monsanto claims on its website that “[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup brand

herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses, and that it is

not genotoxic.”10

        108.    Ironically, the primary source for this statement is a 1986 report by the WHO, the same

organization that now considers glyphosate to be a probable carcinogen.

        109.    Glyphosate, and Defendant’s Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned or

are currently banning the use of glyphosate herbicide products.

        110.    Defendant’s statements proclaiming the safety of Roundup and disregarding its

dangers misled Plaintiff.

        111.    Despite Defendant’s knowledge that Roundup was associated with an elevated risk of

developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported “safety

profile.”

        112.    Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff using and

being exposed to glyphosate instead of using another acceptable and safe method of controlling



        10
        Backgrounder – Glyphosate: No Evidence of Carcinogenicity. Updated November 2014.
(downloaded October 9, 2015).
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 18 of 34 PageID #:18



unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct consumers about

the risk of cancer, including NHL, and other injuries associated with Roundup.

       113.     Defendant failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.

       114.     The failure of Defendant to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.

       115.     The failure of Defendant to appropriately warn and inform the EPA has resulted in

the absence of warning or caution statements that are adequate to protect health and the

environment.

       116.     The failure of Defendant to appropriately warn and inform the EPA has resulted in

the directions for use that are not adequate to protect health and the environment.

       117.     By reason of the foregoing acts and omissions, Plaintiff seek compensatory

damages as a result of Plaintiff’s use of, and exposure to, Roundup which caused or was a

substantial contributing factor in causing Plaintiff to suffer from cancer, specifically Non-Hodgkin’s

Lymphoma, and Plaintiff suffered severe and personal injuries which are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life.

       118.     By reason of the foregoing, Plaintiff was severely and permanently injured.

       119.     By reason of the foregoing acts and omissions, Plaintiff endured and, in some

categories continues to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendants.
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 19 of 34 PageID #:19



                                PLAINTIFF’S EXPOSURE TO ROUNDUP

       120.      Between 1976 and 2008, Plaintiff sprayed and was exposed to Roundup routinely as

part of his employement at Landscaping 4 Walls and Spring-Green.

       121.      During that time, Plaintiff also sprayed Roundup routinely at his home in Wauconda,

Illinois, for the purpose of property maintence.

       122.      Plaintiff was exposed to Roundup on a regular basis and followed all safety and

precautionary warnings during the course of use.

       123.      Plaintiff was subsequently diagnosed with Non-Hodgkin’s Lymphoma on or about

April 30, 1991. The development of Plaintiff’s Non-Hodgkin’s Lymphoma was proximately and

actually caused by exposure to Defendant’s Roundup products.

       124.      As a result of Plaintiff’s injuries, Plaintiff incurred significant economic and non-

economic damages.

                EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

       125.      Plaintiff incorporates by reference all prior paragraphs of this Complaint as if fully set

forth herein.

       126.      The running of any statute of limitations has been tolled by reason of Defendant’s

fraudulent concealment. Defendant, through their affirmative misrepresentations and omissions,

actively concealed from Plaintiff the true risks associated with Roundup and glyphosate.

       127.      At all relevant times, Defendant has maintained that Roundup is safe, non-toxic, and

non-carcinogenic.

       128.      Indeed, even as of April 2020, Defendant continues to represent to the public that

“Regulatory authorities and independent experts around the world have reviewed numerous long-

term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate, the
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 20 of 34 PageID #:20



active ingredient in Roundup® brand herbicides and other glyphosate-based herbicides, causes cancer,

even at very high doses, and that it is not genotoxic” (emphasis added).11

       129.     As a result of Defendant’s actions, Plaintiff was unaware, and could not reasonably

know or have learned through reasonable diligence that Roundup and/or glyphosate contact,

exposed Plaintiff to the risks alleged herein and that those risks were the direct and proximate result

of Defendant’s acts and omissions.

       130.     Furthermore, Defendant is estopped from relying on any statute of limitations

because of their fraudulent concealment of the true character, quality and nature of Roundup.

Defendant was under a duty to disclose the true character, quality, and nature of Roundup because

this was non-public information over which Defendant had and continue to have exclusive control,

and because Defendant knew that this information was not available to Plaintiff or to distributors of

Roundup. In addition, Defendant is estopped from relying on any statute of limitations because of their

intentional concealment of these facts.

       131.     Plaintiff had no knowledge that Defendant was engaged in the wrongdoing alleged

herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant, Plaintiff could

not have reasonably discovered the wrongdoing at any time prior. Also, the economics of this

fraud should be considered. Defendant had the ability to and did spend enormous amounts of

money in furtherance of their purpose of marketing, promoting and/or distributing a profitable

herbicide, notwithstanding the known or reasonably known risks. Plaintiff and medical professionals

could not have afforded and could not have possibly conducted studies to determine the nature, extent,

and identity of related health risks, and were forced to rely on only the Defendant’s representations.

Accordingly, Defendant is precluded by the discovery rule and/or the doctrine of fraudulent

concealment from relying upon any statute of limitations.


       11
        Backgrounder – Glyphosate: No Evidence of Carcinogenicity. Updated November 2014.
(downloaded October 9, 2015).
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 21 of 34 PageID #:21



                                           FIRST CAUSE OF ACTION
                                               (NEGLIGENCE)

        132.        Plaintiff repeats, reiterates, and re-alleges each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more fully

set forth herein.

        133.        Defendant had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

Roundup into the stream of commerce, including a duty to assure that the product would not cause

users to suffer unreasonable, dangerous side effects.

        134.        Defendant failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew or

should have known that using Roundup created a high risk of unreasonable, dangerous side

effects, including, but not limited to, the development of NHL, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or

medications.

        135.        The negligence by the Defendant, their agents, servants, and/or employees, included

but was not limited to the following acts and/or omission:

                        a) Manufacturing, producing, promoting, formulating, creating,
                           and/or designing Roundup without thoroughly testing it;

                        b) Failing to test Roundup and/or failing to adequately, sufficiently,
                           and properly test Roundup;

                        c) Not conducting sufficient testing programs to determine whether
                           or not Roundup was safe for use; in that Defendant herein knew
                           or should have known that Roundup was unsafe and unfit for use
                           by reason of the dangers to its users;

                        d) Not conducting sufficient testing programs and studies to
Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 22 of 34 PageID #:22



              determine Roundup’s carcinogenic properties even after
              Defendant had knowledge that Roundup is, was, or could be
              carcinogenic;

           e) Failing to conduct sufficient testing programs to determine the
              safety of “inert” ingredients and/or adjuvants contained within
              Roundup, and the propensity of these ingredients to render
              Roundup toxic, increase the toxicity of Roundup, whether these
              ingredients are carcinogenic, magnify the carcinogenic properties
              of Roundup, and whether or not “inert” ingredients and/or
              adjuvants were safe for use;

           f) Negligently failing to adequately and correctly warn the Plaintiff,
              the public, the medical and agricultural professions, and the EPA of
              the dangers of Roundup;

           g) Negligently failing to petition the EPA to strengthen the warnings
              associated with Roundup;

           h) Failing to provide adequate cautions and warnings to protect the
              health of users, handlers, applicators, and persons who would
              reasonably and foreseeably come into contact with Roundup;

           i) Negligently marketing, advertising, and recommending the use of
              Roundup without sufficient knowledge as to its dangerous
              propensities;

           j) Negligently representing that Roundup was safe for use for its
              intended purpose, and/or that Roundup was safer than ordinary
              and common items such as table salt, when, in fact, it was unsafe;

           k) Negligently representing that Roundup had equivalent safety and
              efficacy as other forms of herbicides;

           l) Negligently designing Roundup in a manner, which was
              dangerous to its users;

           m) Negligently manufacturing, producing, and formulating Roundup
              in a manner, which was dangerous to its users;

           n) Concealing information from the Plaintiff while knowing that
              Roundup was unsafe, dangerous, and/or non-conforming with EPA
              regulations;

           o) Improperly concealing and/or misrepresenting information from
              the Plaintiff, scientific and medical professionals, and/or the EPA,
              concerning the severity of risks and dangers of Roundup
              compared to other forms of herbicides; and
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 23 of 34 PageID #:23



                    p) Negligently selling Roundup with a false and misleading label.

       136.    Defendant under-reported, underestimated and downplayed the serious dangers of

Roundup.

       137.    Defendant negligently and deceptively compared the safety risks and/or dangers of

Roundup with common everyday foods such as table salt, and other forms of herbicides.

       138.    Defendant was negligent and/or violated Illinois and Missouri law in the designing,

researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,

warning, marketing, and selling of Roundup in that they:

                        a) Failed to use ordinary care in designing and manufacturing
                           Roundup so as to avoid the aforementioned risks to individuals
                           when Roundup was used as an herbicide;

                        b) Failed to accompany their product with proper and/or
                           accurate warnings regarding all possible adverse side effects
                           associated with the use of Roundup;

                        c) Failed to accompany their product with proper warnings
                           regarding all possible adverse side effects concerning the
                           failure and/or malfunction of Roundup;

                        d) Failed to accompany their product with accurate warnings
                           regarding the risks of all possible adverse side effects
                           concerning Roundup;

                        e) Failed to warn Plaintiff of the severity and duration of such
                           adverse effects, as the warnings given did not accurately reflect
                           the symptoms, or severity of the side effects including, but not
                           limited to, the development of NHL;

                        f) Failed to conduct adequate testing, clinical testing and post-
                           marketing surveillance to determine the safety of Roundup;

                        g) Failed to conduct adequate testing, clinical testing, and post-
                           marketing surveillance to determine the safety of Roundup’s
                           “inert” ingredients and/or adjuvants;


                        h) Negligently misrepresented the evidence of Roundup’s
                           genotoxicity and carcinogenicity; and

                        i) Were otherwise careless and/or negligent.
          Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 24 of 34 PageID #:24




          139.      Despite the fact that Defendant knew or should have known that Roundup caused or

could cause, unreasonably dangerous side effects, Defendant continued to market, manufacture,

distribute, and/or sell Roundup to consumers, including Plaintiff.

          140.      Defendant knew or should have known that consumers such as the Plaintiff would

foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as set forth above.

          141.      Defendant’s violations of law and/or negligence were the direct and proximate

cause of Plaintiff’s injuries, harm and economic loss, which Plaintiff suffered and/or will continue to

suffer.

          142.      As a direct and proximate result of the foregoing acts and omissions, the Plaintiff

suffered from serious and dangerous side effects including, but not limited to, Non-Hodgkin’s

Lymphoma, as well as other severe and personal injuries which are permanent and lasting in nature,

physical pain and mental anguish, diminished enjoyment of life, and financial expenses for

hospitalization and medical care. Further, Plaintiff suffered life-threatening Non-Hodgkin’s

Lymphoma, and severe personal injuries, which are permanent and lasting in nature, physical pain

and mental anguish, including diminished enjoyment of life.

                                      SECOND CAUSE OF ACTION
                            (STRICT PRODUCTS LIABILITY – DESIGN DEFECT)

          143.      Plaintiff repeats, reiterates and, re-alleges each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more fully

set forth herein.

          144.      At all times herein mentioned, the Defendant designed, researched, manufactured,

tested, advertised, promoted, sold, distributed, and/or have acquired the Defendant who have

designed, researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as

hereinabove described that was used by the Plaintiff.
          Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 25 of 34 PageID #:25



          145.   Defendant’s Roundup was expected to and did reach the usual consumers, handlers, and

persons coming into contact with said product without substantial change in the condition in which it

was produced, manufactured, sold, distributed, and marketed by the Defendant.

          146.   At those times, Roundup was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Plaintiff herein.

          147.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design or formulation in that, when it left

the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits associated

with the design or formulation of Roundup.

          148.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that, when

it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably dangerous,

unreasonably dangerous in normal use, and it was more dangerous than an ordinary consumer would

expect.

          149.   At all times herein mentioned, Roundup was in a defective condition and unsafe, and

Defendants knew or had reason to know that said product was defective and unsafe, especially when

used in the form and manner as provided by the Defendant. In particular, Defendant’s Roundup

was defective in the following ways:

                             a) When placed in the stream of commerce, Defendant’s
                                Roundup products were defective in design and
                                formulation and, consequently, dangerous to an extent
                                beyond that which an ordinary consumer would anticipate;

                             b) When placed in the stream of commerce, Defendant’s
                                Roundup products were unreasonably dangerous in that
                                they were hazardous and posed a grave risk of cancer and
                                other serious illnesses when used in a reasonably
                                anticipated manner;

                             c) When placed in the stream of commerce, Defendants’
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 26 of 34 PageID #:26



                                  Roundup products contained unreasonably dangerous
                                  design defects and were not reasonably safe when used in
                                  a reasonably anticipated manner;

                              d) Defendant did not sufficiently test, investigate, or study
                                 its Roundup products;

                              e) Exposure to Roundup presents a risk of harmful side effects
                                 that outweigh any potential utility stemming from the use
                                 of the herbicide;

                              f) Defendant knew or should have known at the time of
                                 marketing its Roundup products that exposure to Roundup
                                 and could result in cancer and other severe illnesses and
                                 injuries; and

                              g) Defendant did not conduct adequate post-marketing
                                 surveillance of its Roundup products.

       150.     Defendants knew or should have known that at all times herein mentioned its Roundup

was in a defective condition and was and is inherently dangerous and unsafe.

       151.     Plaintiff was exposed to Defendants’ Roundup, as described above, without

knowledge of Roundup’s dangerous characteristics.

       152.     At the time of the Plaintiff’s use of and exposure to Roundup, Roundup was being used

for the purposes and in a manner normally intended, as a broad-spectrum herbicide.

       153.     Defendant with this knowledge voluntarily designed its Roundup with a dangerous

condition for use by the public, and in particular the Plaintiff.

       154.     Defendant had a duty to create a product that was not unreasonably dangerous for its

normal, intended use.

       155.     Defendant created a product that was and is unreasonably dangerous for its normal,

intended use.

       156.     Defendant marketed and promoted a product in such a manner so as to make it

inherently defective as the product downplayed its suspected, probable, and established health risks

inherent with its normal, intended use.
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 27 of 34 PageID #:27



        157.     The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup left the

hands of Defendant in a defective condition and was unreasonably dangerous to its intended users.

        158.     The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant reached their intended users in the same defective and

unreasonably dangerous condition in which the Defendant’s Roundup was manufactured.

        159.     Defendant designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed a defective product, which created an unreasonable risk to the health

of consumers and to the Plaintiff in particular, and Defendant is therefore strictly liable for the injuries

sustained by the Plaintiff.

        160.     The Plaintiff could not, by the exercise of reasonable care, have discovered Roundup’s

defects herein mentioned or perceived its danger.

        161.     By reason of the foregoing, the Defendant has become strictly liable to the Plaintiff

for the manufacturing, marketing, promoting, distribution, and selling of a defective product,

Roundup.

        162.     Defendant’s defective design, of Roundup amounts to willful, wanton, and/or

reckless conduct by Defendant.

        163.     Defects in Defendant’s Roundup were the cause or a substantial factor in causing

Plaintiff’s injuries.

        164.     As a direct and proximate result of the foregoing acts and omission, the Plaintiff

developed Non-Hodgkin’s Lymphoma, and suffered severe and personal injuries, which are permanent

and lasting in nature, physical pain and mental anguish, including diminished enjoyment of life, and

financial expenses for hospitalization and medical care.
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 28 of 34 PageID #:28



                                     THIRD CAUSE OF ACTION
                          (STRICT PRODUCTS LIABILITY – FAILURE TO WARN)

        165.        Plaintiff repeats, reiterates and re-alleges each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more fully

set forth herein.

        166.        Defendant has engaged in the business of selling, testing, distributing, supplying,

manufacturing, marketing, and/or promoting Roundup, and through that conduct have knowingly and

intentionally placed Roundup into the stream of commerce with full knowledge that it reaches

consumers such as Plaintiff who are exposed to it through ordinary and reasonably foreseeable uses.

        167.        Defendant did in fact sell, distribute, supply, manufacture, and/or promote Roundup

to Plaintiff. Additionally, Defendant expected the Roundup that they were selling, distributing,

supplying, manufacturing, and/or promoting to reach – and Roundup did in fact reach – consumers,

including Plaintiff, without any substantial change in the condition of the product from when it

was initially distributed by Defendant.

        168.        At the time of manufacture, Defendant could have provided the warnings or

instructions regarding the full and complete risks of Roundup and glyphosate-containing products

because it knew or should have known of the unreasonable risks of harm associated with the use of

and/or exposure to such products.

        169.        At all times herein mentioned, the aforesaid product was defective and unsafe in

manufacture such that it was unreasonably dangerous to the user and was so at the time it was

distributed by Defendant and at the time Plaintiff was exposed to and/or ingested the product. The

defective condition of Roundup was due in part to the fact that it was not accompanied by proper

warnings regarding its carcinogenic qualities and possible side effects, including, but not limited to,

developing Non-Hodgkin’s Lymphoma as a result of exposure and use.
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 29 of 34 PageID #:29



       170.     Roundup did not contain a warning or caution statement, which was necessary and, if

complied with, was adequate to protect the health of those exposed in violation of 7 U.S.C. §

136j(a)(1)(E) as well as the laws of the States of Illinois and Missouri.

       171.     Defendant’s failure to include a warning or caution statement which was necessary and,

if complied with, was adequate to protect the health of those exposed, violated 7 U.S.C. §

136j(a)(1)(E) as well as the laws of the State of Illinois and Missouri.

       172.     Defendant could have amended the label of Roundup to provide additional warnings.

       173.     This defect caused serious injury to Plaintiff, who used Roundup in its intended and

foreseeable manner.

       174.     At all times herein mentioned, Defendant had a duty to properly design, manufacture,

compound, test, inspect, package, label, distribute, market, examine, maintain supply, provide proper

warnings, and take such steps to assure that the product did not cause users to suffer from

unreasonable and dangerous side effects.

       175.     Defendant labeled, distributed, and promoted the aforesaid product s o that it was

dangerous and unsafe for the use and purpose for which it was intended.

       176.     Defendant failed to warn of the nature and scope of the side effects associated with

Roundup, namely its carcinogenic properties and its propensity to cause or serve as a substantial

contributing factor in the development of Non-Hodgkin’s Lymphoma.

       177.     Defendant was aware of the probable consequences of the aforesaid conduct. Despite

the fact that Defendant knew or should have known that Roundup caused serious injuries, Defendant

failed to exercise reasonable care to warn of the dangerous carcinogenic properties and side effect

of developing Non-Hodgkin’s Lymphoma from Roundup exposure, even though these side effects

were known or reasonably scientifically knowable at the time of distribution. Defendant willfully and

deliberately failed to avoid the consequences associated with their failure to warn, and in doing so,

Defendants acted with a conscious disregard for the safety of Plaintiff.
       Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 30 of 34 PageID #:30



       178.     At the time of exposure, Plaintiff could not have reasonably discovered any defect in

Roundup prior through the exercise of reasonable care.

       179.     Defendant, as the manufacturers and/or distributors of the subject product, are held

to the level of knowledge of an expert in the field.

       180.     Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of

Defendant.

       181.     Had Defendant properly disclosed the risks associated with Roundup products,

Plaintiff would have avoided the risk of Non-Hodgkin’s Lymphoma by not using Roundup products.

       182.     The information that Defendant did provide or communicate failed to contain

adequate warnings and precautions that would have enabled Plaintiff, and similarly situated

individuals, to utilize the product safely and with adequate protection. Instead, Defendant

disseminated information that was inaccurate, false, and misleading and which failed to communicate

accurately or adequately the comparative severity, duration, and extent of the risk of injuries associated

with use of and/or exposure to Roundup and glyphosate; continued to promote the efficacy of Roundup,

even after it knew or should have known of the unreasonable risks from use or exposure; and concealed,

downplayed, or otherwise suppressed, through aggressive marketing and promotion, any information

or research about the risks and dangers of exposure to Roundup and glyphosate.

       183.     To this day, Defendant has failed to adequately warn of the true risks of Plaintiff’s

injuries associated with the use of and exposure to Roundup.

       184.     As a result of its inadequate warnings, Defendant’s Roundup products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant, were

distributed by Defendant, and used by Plaintiff.

       185.     As a direct and proximate result of Defendant’s actions as alleged herein, and in such

other ways to be later shown, the subject product caused Plaintiff to sustain injuries as herein alleged.
        Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 31 of 34 PageID #:31



                                           FOURTH CAUSE OF ACTION
                                       (BREACH OF IMPLIED WARRANTIES)

        186.        Plaintiff repeats, reiterates, and re-alleges each and every allegation of this Complaint

contained in each of the foregoing paragraphs inclusive, with the same force and effect all if more fully

set forth herein.

        187.        At   all   times    herein mentioned, the      Defendant    manufactured, distributed,

compounded, recommended, merchandized, advertised, promoted, and sold Roundup and/or have

recently acquired the Defendant who have manufactured, compound portrayed, distributed,

recommended, merchandized, advertised, promoted, and sold Roundup, as a broad spectrum

herbicide. These actions were under the ultimate control and supervision of Defendant.

        188.        At the time Defendant marketed, sold, and distributed Roundup for use by Plaintiff,

Defendant knew of Roundup’s intended use and impliedly warranted the product to be or merchantable

quality and safe and fit for this use.

        189.        The Defendant impliedly represented and warranted to Plaintiff and users of

Roundup, the agricultural community, and/or the EPA that Roundup was safe and of merchantable

quality and fit for the ordinary purpose for which it was to be used.

        190.        These representations and warranties were false, misleading, and inaccurate in that

Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

        191.        Plaintiff and/or the EPA did rely on said implied warranty of merchantability of

fitness for particular use and purpose.

        192.        Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether

Roundup was of merchantable quality and safe and fit for its intended use.

        193.        Roundup was injected into the stream of commerce by the Defendant in a defective,

unsafe, and inherently dangerous condition, and the products’ materials were expected to and did
          Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 32 of 34 PageID #:32



reach users, handlers, and persons coming into contact with said products without substantial

change in the condition in which they were sold.

          194.   The Defendant breached the aforesaid implied warranties, as their herbicide

Roundup was not fit for its intended purposes and uses.

          195.   As a direct and proximate result of the foregoing acts and omissions, Plaintiff suffered

from Non-Hodgkin’s Lymphoma and Plaintiff suffered severe and personal injuries which are

permanent and lasting in nature, physical pain and mental anguish, including diminished enjoyment of

life, financial expenses for hospitalization and medical care, including medical expenses and other

economic, and non-economic damages.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against the Defendants on each of the above-

referenced claims and causes of action as follows:

          1.     Awarding compensatory damages in excess of the jurisdictional amount, including, but

not limited to pain, suffering, emotional distress, loss of enjoyment of life, and other non-economic

damages in an amount to be determined at trial of this action;

          2.     Awarding compensatory damages to Plaintiff for past and future damages, including,

but not limited to, Plaintiff’s pain and suffering and for severe and permanent personal injuries

sustained by the Plaintiff including health care costs and economic loss;

          3.     Awarding economic damages in the form of medical expenses, out of pocket

expenses, lost earnings and other economic damages in an amount to be determine at trial of this

action;

          4.     Punitive and/or exemplary damages for the wanton, willful, fraudulent, and reckless

acts of the Defendant who demonstrated a complete disregard and reckless indifference for the safety

and welfare of the general public and to the Plaintiff in an amount sufficient to punish Defendant and

deter future similar conduct, to the extent allowed by applicable law;
Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 33 of 34 PageID #:33



5.      Pre-judgment interest;

6.      Post-judgment interest;

7.      Awarding Plaintiff reasonable attorneys’ fees;

8.      Awarding Plaintiff the costs of these proceedings; and

9.      Such other and further relief as this Court deems just and proper.



                                 DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury as to all issues.

Respectfully submitted this April 24, 2020

                                                     MOLL LAW GROUP

                                             By: /s/ Rebecca Fredona
                                                    Rebecca Fredona
                                                    Illinois Bar No. 6326914
                                                    MOLL LAW GROUP
                                                    22 W Washington Street, 15th Floor
                                                    Chicago, IL 60602
                                                    T: (312) 462-1700
                                                    F: (312) 756-0045
                                                    rfredona@molllawgroup.com
                                                    info@molllawgroup.com

                                                     Ken Moll
                                                     Illinois Bar No. 6199874
                                                     MOLL LAW GROUP
                                                     22 W Washington Street, 15th Floor
                                                     Chicago, IL 60602
                                                     T: (312) 462-1700
                                                     F: (312) 756-0045
                                                     kmoll@molllawgroup.com

                                                     COUNSEL FOR PLAINTIFF
    Case: 1:20-cv-02534 Document #: 1 Filed: 04/24/20 Page 34 of 34 PageID #:34




                                      CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the Northern District of Illinois using

the CM/ECF system, which will send notification of such filing to the CM/ECF participants

registered to receive service in this matter.

                                                                       Attorneys for Plaintiff

                                                                       MOLL LAW GROUP

                                                                By: /s/ Rebecca Fredona
                                                                      Rebecca Fredona
                                                                      Illinois Bar No. 6326914
                                                                      MOLL LAW GROUP
                                                                      22 W Washington Street,
                                                                      15th Floor
                                                                      Chicago, IL 60602
                                                                      T: (312) 462-1700
                                                                      F: (312) 756-0045
                                                                      rfredona@molllawgroup.com
                                                                      info@molllawgroup.com


                                                                       Ken Moll
                                                                       Illinois Bar No. 6199874
                                                                       MOLL LAW GROUP
                                                                       22 W Washington Street,
                                                                       15th Floor
                                                                       Chicago, IL 60602
                                                                       T: (312) 462-1700
                                                                       F: (312) 756-0045
                                                                       kmoll@molllawgroup.com




                                                      34
